Title: Abigail Adams to Mary Smith Cranch, 28 November 1797
From: Adams, Abigail
To: Cranch, Mary Smith


        
          
            my dear sister
            Philadelphia Novbr. 28th 1797
          
          I received your kind Letter of Nov’br. 19th by this days post. I had previously received two others both of which I had replied to, but I do not know how to pass a week without hearing from you. at the same time I received your Letter, I also had one from mrs smith informing me that She had received Letters from the col of 2d of Nov’br and that he had written her word that he Should be home soon. she accordingly gave up the thoughts of comeing to Philadelphia, which is a very great dissapointment to me. I fear she will be waiting & expecting, expecting & waiting, the rest of the Winter, but I cannot advise her not to stay a reasonable time. she writes me in anxiety at not hearing a word from her Aunt. sister Peabody did not use to be inattentive to her Friends— She knows the Boys are well and happy, but She should know that there Mother is not so, and for that reason is the more anxious for her Children, and wishes to have it to say that she hears often from them; for she may be blamed for placing them at such a distance from her, without considering the utility it is of to the Children— I have written repeatedly so has mrs smith, both to sister and the Children— before I left home I wrote & inclosed in one Letter a ten Dollor Bill. I never received any acknowledgment of it. Betsy should write if her Mamma cannot. pray do You represent the matter to her. I have

requested that all Letters may be sent on under cover to the President at Philadelphia, and I will see them forwarded.
          The city of Philadelphia is very Healthy at this time. I have had my Health much better than for several years past. I have not had a single days confinement since I left Quincy. the President took a bad cold by riding with the carriage windows down a very raw day in complasance to the Military, and was confined ten days after we came here, but good Nursing got the better of it. The senate and House have dispatchd their answers already to the speech. I believe they were asshamd of their delay the last session. What said the Duke de Liancourt to the President, soon after the late constitution was adopted in France, do you think of our Constitution? I think replied the President, who was then vice President I think that the directory are Daniel in the Lions Den. the Directory however, saw their Fate, and having an Army at their beck, banishd the Lions, before they devoured them but still the Den ya   for them and will sooner or later have them.
          the measure of their iniquity is not yet full, they are instruments in the hands of Providence to scourge the nations of the Earth.
        
        
          
            29th
          
          Mr Bartlet from Haverhill attended the Levee. I requested the President to ask him to take a Family dinner with us, which he did, and I was happy to learn by him that he brought Letters to Mrs smith, so that I hope her mind is more at ease. I did now however get any, but that as I hear they are well I do not So much care for— I will thank you to make my Bacon for me, and when it is fit to smoak let mr Belcher carry it to the same place he got the other smoakd at but I do not want it here. God Willing I will eat it at Home, & stay not an hour here longer than Duty requires— I should like to have a Barrel of cheese sent if can come immediatly otherways I fear we shall be frozen up— as to Butter I do not know as I am not there to work it myself I fear it will not be put up so as to keep. I hope mrs Pope will not forget me. pork I should like to have a plenty of that.
          I inclose you a 5 dollor Bill I forgot amongst my Pensioners old Mrs Hayden. pray send her two, and get some salt peter & Molasses with the other to do my Bacon. Will you be so good as to see that Pheby does not suffer for wood or any necessary.—
          I this moment have received a Letter from your son of 21 Nov’br a

very excellent Letter. he writes me that Mrs Cranch was better, that Richard had been sick with the Quincy but was better William had a bad cold. he is doing well I hope. he writes in pretty good spirits. no News of mr Johnsons Family tho they saild the 10 of sepbr. I am under great fears for them
          I think Baxters resolution a good one. the next News I expect the parson will be courting— I am sorry to hear Mrs Greenleaf has been so unwell. my Love to her and mrs Norten a kind remembrance to all Friends / affectionatly your / sister
          
            A Adams
          
        
      